Citation Nr: 0930931	
Decision Date: 08/18/09    Archive Date: 08/27/09

DOCKET NO.  07-17 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a disability rating in excess of 50 percent 
for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Travis Taylor, Agent


ATTORNEY FOR THE BOARD

Terrence Griffin, Associate Counsel







INTRODUCTION

The Veteran served on active duty from April 1968 to March 
1970.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of July 2006 by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida 
Regional Office (RO).

The Board previously remanded this issue in January 2009.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In January 2009 the Board adjudicated the Veteran's claims 
for an (i) earlier effective date for a total disability 
rating based on individual unemployability due to service 
connected disability (TDIU) and (ii) entitlement to special 
monthly compensation based upon a demonstrated need for aid 
and assistance or upon housebound status, and remanded the 
Veteran's claim for (iii) an increased rating for PTSD.  In 
January 2009, the Veteran filed a motion for reconsideration 
of the Board's decision denying an earlier effective date for 
TDIU.  In an effort to evaluate the Veteran's motion for 
reconsideration, the claims folder was recalled from the 
AMC/RO.  In August 2009, the Veteran's motion for 
reconsideration was denied; however, at this time the Board 
recalled the Veteran's claims folder prior to the AMC/RO 
completing the development outlined in the January 2009 
remand.  As such, the Board has no choice but to again remand 
the Veteran's claim to the AMC/RO to permit the necessary 
development to occur.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should obtain the names and 
addresses of all medical care providers 
who treated the Veteran for PTSD since 
2005.  After securing the necessary 
release(s), the AMC/RO should obtain these 
records for inclusion in the claims file.

2.  After the development requested above 
has been completed to the extent possible, 
the AMC/RO should again review the record.  
Any additional evidentiary development 
which may become apparent, to include a VA 
examination, should be accomplished at 
this point.  If the benefit sought on 
appeal remains denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
S. C. KREMBS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




